Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Claim Interpretation
Applicant has utilized the terms “increased temperature” and “increased pressure” in the claims and although these terms may be rejected as being indefinite, the Examiner has searched the published application for applicable definitions.  Applicant appears to define the term “increased temperature” and “increased pressure” within paragraph [0008] of the published application as between a temperature of about 500°C to about 1000°C and “increased pressure” of between about 5 bar and about 20 bar.  Both will be utilized below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composition" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has used the term “modified red mud catalyst composition” in lines 1, 3 and 4.  This term should be maintained throughout the claims for consistency.
Regarding Claim 8, the instant claim is indefinite as GHSV refers specifically to a reactor volume and catalyst volume, none of which are contained within instant claim 1 and therefore is indefinite wherein the units are NLg/cat/hr-1 for example.  The ordinary skilled artisan would be unable to understand the metes and bounds of the limitation without undue experimentation.
Claim 9 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a majority of the particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The instant claim is also indefinite as it is unknown as to the definition of particles.  Does “particles” refer to the supported catalyst, the red mud or the nickel oxide?  Any will be examined.
The term "majority" in claim 10 is a relative term which renders the claim indefinite.  The term "majority" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 17 recites the limitation "the Brunauer-Emmett-Teller (BET) surface area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 9, 11-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) and further in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah and Boudreault et al. (US 2014/0369907) hereafter Boudreault.
	Considering Claims 1 and 11- 13, Galocsy discloses the use of a nickel (Pg. 1, ln 20-23) supported red mud catalyst to reform methane in the presence of carbon dioxide and steam to hydrogen and carbon monoxide at a temperature of between 700° to 800°C wherein the red mud is obtained from the aluminum industry (Pg. 1, ln 76 bridging to Pg. 2, ln 6, ln 81-98 and ln 125 to Pg 3, ln 3).  
	Galocsy does not disclose the nickel content, that nickel is present as an oxide and that the origin of the red-mud utilized in forming the catalyst.
Boudreault discloses that red mud is a byproduct of producing alumina from bauxite wherein the composition of red mud varies with the source of the bauxite but typically contains silica, aluminum, iron, calcium and titanium [0120].

	Olah discloses the use of a nickel oxide/magnesium oxide catalyst in a bi-reforming reaction wherein bi-reforming is defined as both steam reforming and dry reforming (CO2) at a pressure of from 7 to 28 atm (about 7 bar to about 28 bar) wherein nickel is present in the catalyst from between 5 and 35 % (Abstract and Pg 649) which falls within the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize nickel oxide with the nickel content and reactor pressure of Olah in the process of Galocsy for producing synthesis gas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 2-4, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy discloses the use of a nickel supported red mud catalyst to reform methane in the presence of carbon dioxide and steam to hydrogen and carbon monoxide at a temperature of between 700° to 800°C which falls within or overlaps the instantly claimed ranges.

Considering Claims 5-7, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy does not disclose the particular pressure operating range.
Olah discloses the use of a nickel/magnesium catalyst in a bi-reforming reaction wherein bi-reforming is defined as both steam reforming and dry reforming (CO2) at a pressure of from 7 to 28 atm (about 7 bar to about 28 bar) which overlaps or encompasses the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the pressure of Olah in the process of Galocsy to effect bi-reforming of methane to hydrogen and carbon monoxide.  The ordinary skilled artisan would have a reasonable expectation of success as both Olah and Galocsy reform methane in the presence of a nickel catalyst at a temperature of 800°C (Olah, Abstract).
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 9 and 18, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy does not disclose the composition of the red mud.
2O3, about 1% to about 65% SiO2, about 15% to about 80% Fe2O3, about 0% to about 35% TiO2, about 1% to about 20 % CaO, MgO and about 1% to about 20 % Na2O [0120] which encompass or overlap the instantly claimed ranges.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red mud of Galocsy to possess the approximate compositional analysis as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 14, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy discloses that the reformed gas contains essentially carbon monoxide and hydrogen and also states a temperature of 700°-800°C assures complete reforming of methane (Pg 2, ln 81-97 and Pg 4, ln 10-20) which is interpreted to meet the instant limitation as no methane is found in the reformer exit gas.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that greater than 40% of methane would be converted using a nickel/red mud catalyst operated at a temperature of 700°-800°C.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy discloses in a non-limiting example wherein methane, carbon monoxide, carbon dioxide and steam are contained in a combustion feed stream wherein the stream exiting the combustion phase is combined with pure methane as a reformer feed stream (Example 1).  Galocsy further discloses that the total gas requirements for combustion and reforming equates to a methane:carbon dioxide:steam molar relationship of about 6:1:2.5 however the methane includes methane utilized during combustion, not reforming.  Therefore Galocsy does not disclose the molar relationships during only the reforming.
Olah discloses bi-reforming with a nickel-based catalyst wherein the molar relationship between methane/carbon dioxide/steam is about 3/1.2/2.4 (Figure 1) which satisfies the instant limitation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio of Olah in the reformer of Galocsy for the production of hydrogen and carbon monoxide.
Considering Claim 16, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy discloses producing synthesis gas having a hydrogen content of greater than 50 Vol % (mole percent) from methane thereby falling within the instantly claimed range however does not disclose the time duration of the processing.
Olah discloses bi-reforming methane which includes steam reforming with a nickel catalyst thereby producing hydrogen with a conversion of about 70 percent of the 
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah and Boudreault et al. (US 2014/0369907) hereafter Boudreault as applied to Claim 1 and further in view of Fukunaga et al. (US 2005/0221977) hereafter Fukunaga.
Considering Claim 8, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy discloses the use of a nickel/red mud catalyst to reform methane to hydrogen and carbon monoxide as discussed above.  Boudreault discloses that red mud contains magnesium [0120] but Galocsy does not disclose the gas hourly space velocity of the reforming process.
Fukunaga discloses a nickel-containing catalyst for reforming hydrocarbons wherein the catalyst is useful in both steam reforming and carbon dioxide reforming (dry reforming) wherein the GHSV typically ranges from 200 to 100,000 hr-1 [0001], [0011] and [0087] to [0090] thereby encompassing the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed range utilizing the range of Fukunaga as a guide.  The ordinary skilled artisan would .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah and Boudreault et al. (US 2014/0369907) hereafter Boudreault as applied to Claim 1 and further in view of Weiss et al (US 2019/0300364) hereafter Weiss.
	Considering Claim 10, the significance of Galocsy, Broudreault and Olah as applied to Claim 1 is explained above.
	Galocsy does not disclose the particle size of the nickel supported red mud catalyst.
	Weiss discloses a nickel catalyst useful for steam reforming [0042]-[0045] wherein the support may be ball milled to achieve a particle size of from 0.5 microns to 5 microns [0032] which falls within the instantly claimed range.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to provide for the particle size of Weiss in the catalyst of Galocsy.  The ordinary skilled artisan would have been motivated to do so as Weiss discloses that smaller particles adhere to monoliths more efficiently [0032]. 
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galocsy (GB 714,284) in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah and Boudreault et al. (US 2014/0369907) hereafter Boudreault as applied to Claim 1 and further in view of Basset et al. (US 2016/0129423) hereafter Basset.
Considering Claim 17, the significance of Galocsy, Boudreault and Olah as applied to Claim 1 is explained above.
Galocsy does not disclose the surface area of the supported nickel catalyst.
Basset discloses supported iron catalyst with red mud useful as the support wherein nickel is applied to the iron supported red mud wherein the BET surface area ranges from 57 to 203 m2/g [0034], [0059] and Table 1 thereby overlapping the instantly claimed range.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed range to provide the red mud supported nickel catalyst of Galocsy with the surface area as disclosed by Basset as Basset discloses the use of red mud as a catalyst support and Basset discloses that surface area is a factor impacting methane conversion and hydrogen/carbon production (Table 1).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 17-19 of copending Application No. 16/775,035 hereafter ‘035 in view of Olah et al. (NPL, J. Am. Chem. Soc. V135, pp648-650, 2012) hereafter Olah. 
The instant claims are indistinguishable over those claims from copending
Application ‘035 with the exception that ‘035 is to steam reforming with no carbon dioxide.
	Olah discloses that bi-reforming is a combination of steam reforming and dry or carbon dioxide reforming (Pg 648) wherein a nickel catalyst is utilized for both (Pg. 649).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the nickel catalyst can be utilized in steam reforming and combined steam/carbon dioxide reforming.

Claims 1, 9-13, 17 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 21-38 of copending Application No. 16/775,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover a nickel/red mud catalyst.  The reference application is to a composition which is also disclosed in the instant application even though the instant application is to a bi-reforming process utilizing the reference catalyst.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Claims 1-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS B CALL/Primary Examiner, Art Unit 1732